               Case 2:19-cr-00069-JCC Document 61 Filed 10/14/20 Page 1 of 2




                                                      THE HONORABLE JOHN C. COUGHENOUR
 1

 2

 3

 4

 5

 6
                                UNITED STATES DISTRICT COURT
 7
                               WESTERN DISTRICT OF WASHINGTON
 8                                       AT SEATTLE

 9   UNITED STATES OF AMERICA,                           CASE NO. CR19-0069-JCC
10                          Plaintiff,                   MINUTE ORDER
11           v.

12   SCOTT THOMAS VISNICH,

13                          Defendant.
14

15          The following Minute Order is made by direction of the Court, the Honorable John C.
16   Coughenour, United States District Judge:
17          This matter comes before the Court sua sponte. Defendant is scheduled to appear before
18   the Court for a sentencing hearing on October 21, 2020 at 9:00 a.m. (See Dkt. No. 60.) Presently,
19   because of the health risks posed by the COVID-19 pandemic, the Court is unable to conduct in
20   person hearings. However, the Court may conduct a felony sentencing hearing by video
21   conference if the Court finds that the sentencing cannot be further delayed without serious harm
22   to the interests of justice. See W.D. Wash., General Order No. 14-20 (Sept. 24, 2020), 04-20
23   (Mar. 30, 2020). Defendant is DIRECTED to advise the Court and the Government whether he
24   wishes to go forward with sentencing by video conference on October 21, 2020. If Defendant
25   wishes to go forward, he is instructed to file a motion consistent with the Court’s procedures as
26   articulated on the District’s website (https://www.wawd.uscourts. gov/judges/coughenour-


     MINUTE ORDER
     CR19-0069-JCC
     PAGE - 1
               Case 2:19-cr-00069-JCC Document 61 Filed 10/14/20 Page 2 of 2




 1   procedures), including Defendant’s consent to proceed remotely and the specific reasons the

 2   sentencing cannot be further delayed without serious harm to the interests of justice.

 3          DATED this 14th day of October 2020.

 4                                                          William M. McCool
                                                            Clerk of Court
 5
                                                            s/Tomas Hernandez
 6
                                                            Deputy Clerk
 7

 8

 9

10

11

12

13

14

15

16

17

18
19

20

21

22

23

24

25

26


     MINUTE ORDER
     CR19-0069-JCC
     PAGE - 2
